Case

:20-¢v-01520-RRS-PJH* Document 1-3 Filed 12/01/20 Page 1 of 6 PagelD #: 10

 

CITATION

 

EULALIA MCCOY -INDV & BEHALF OF,
ET AL
Vs. No. 135101 Div “B”

STATE OF LOUISIANA
16" JUDICIAL DISTRICT COURT

TRAVELERS INDEMNITY COMPANY OF
CONNECTICUT, ET AL

 

PARISH OF ST. MARY

 

 

To: BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS, THRU AGT CT
CORPORATION SYSTEM, 3867 PLAZA TOWER DRIVE, BATON ROUGE, LA
70816

 

You are hereby cited to comply with the demand contained in the petition, a
certified copy of which accompanies this citation or to file your answer or other
pleading to said petition in the office of the Clerk of the 16" Judicial District
Court in the St. Mary Parish Court House in the City of Franklin in said Parish
within fifteen (15) days after the service hereof. Your failure to comply herewith
will subject you to the penalty of entry of default judgment against you.

WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE AT FRANKLIN,
LOUISIANA, AUGUST 24, 2020.

CLIFF ORESSEL
CLERK'S OFFICE, FRANKLIN, LA Clerk of Court
St. Mary Parish, Louisiana
16" Judicial District Court

AUG 2 4 2020

 

 

(Dy.|Clerk of Court \_) Deputy Clark of Court

SPACE BELOW FOR SHERIFF'S RETURN

[ SERVICE ]

 

  

 

EXHIBIT

  

A

  

 
Case 6:20-cv-01520-RRS-PJH Document 1-3 Filed 12/01/20 Page 2 of 6 PageID#: 11

e

EULALIA MCCOY, INDIVIDUALLY; 16™ JUDICIAL DISTRICT COURT
WENDAL HINES AND EULALIA MCCOY
ON BEHALF OF THEIR MINOR CHILDREN,
ALAYSIA MCCOY AND RAJAN MCCOY 135101
DOCKET NO. __

VERSUS Div « p”
PARISH OF ST. MARY

THE TRAVELERS INDEMNITY

COMPANY OF CONNECTICUT,

BROOKSHIRE GROCERY COMPANY
D/B/A SUPER 1 FOODS AND JOHN DOE STATE OF LOUISIANA

 

PETITION FOR DAMAGES

 

The petition of EULALIA MCCOY, INDIVIDUALLY; WENDAL HINES AND
EULALIA MCCOY, ON BEHALF OF THEIR MINOR CHILDREN, ALAYSIA MCCOY
AND RAJAN MCCOY, persons of the full age of majority and residents of St, Mary Parish,

respectfully represents:

Made Defendants herein are:

a) THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, aforeign
insurer authorized to do and doing business in the State of Louisiana, which may be
served through its agent for service of process, Louisiana Secretary of State, 8585
Archives Avenue, Baton Rouge, Louisiana, 70809;

b) BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS, a
corporation doing business in the State of Louisiana, who may be served through its
agent for service of process, CT Corporation System, 3867 Plaza Tower Drive, Baton
Rouge, Louisiana 70816; and

c) JOHN DOE, a person of the full age of majority and resident and domiciliary of St.
Mary Parish, Louisiana.

2.

Defendants, THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT,
BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS and JOHN DOE, areliable
in solido unto Petitioners, EULALIA MCCOY, INDIVIDUALLY; WENDAL HINES AND
EULALIA MCCOY, ON BEHALF OF THEIR MINOR CHILDREN, ALAYSIA MCCOY
AND RAJAN MCCOY, for damages arising out of a slip and fall accident which occurred on
September 21, 2019, on the premises of Defendant, BROOKSHIRE GROCERY COMPANY
D/B/A SUPER 1 FOODS, Store No.: 647, located at 204 Northwest Blvd., Franklin, St. Mary

Parish, Louisiana.

 
Case 6:20-cv-01520-RRS-PJH ‘Document 1-3 Filed 12/01/20 Page 3 of 6 PageID#: 12

3.

Just prior to the accident, Petitioner, EULALIA MCCOY, was attempting to traverse the
floor of Defendant, BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS, premises
located at 204 Northwest Blvd., Franklin, Louisiana, when suddenly and without warning she slipped
on a slippery substance and fell violently to the floor.

4.

Defendant, BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS, as owner
and custodian of the premises at issue had a duty to maintain the aforementioned premises in a
reasonably safe condition for persons lawfully on said premises, to include the Petitioner herein.

5.

Defendants, BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS and
JOHN DOE, disregarding said duty, failed to properly maintain, clean, remove and/or clear the
aforementioned floor on the aforementioned premises, so as to render the floor dangerously slippery
and unsafe for use, and as a result of this dangerous condition, the Petitioner slipped and fell.

6.

Upon information and belief, Petitioner alleges that at all times pertinent hereto, there was in
full force and effect a policy of general liability insurance providing coverage to Defendant,
BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS, said policy having been
issued by Defendant, THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, and
providing coverage on the facts herein.

7.

The accident complained of herein occurred due to the fault and negligence of the Defendant,
BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS, which negligence was the
result of the following acts of omission and/or commission, to-wit:

a) Failure to maintain the floor in a reasonably safe condition;

b) Allowing a slippery substance to come into contact with and remain on the floor when

Defendant knew, or in the exercise of unreasonable care should have known, that the
substance created an unreasonable risk of harm to customers;

c) Failure to warn of the danger presented by the presence of the slippery substance.on
the floor;

d) Failure to make a reasonable inspection ofits premises when it knew or in the exercise
of ordinary care should have known that said inspection was necessary to prevent
injury to the Petitioner and others lawfully on said premises;
Case 6:20-cv-01520-RRS-PJH Document 1-3 Filed 12/01/20 Page 4 of 6 PagelD#: 13

e) Failure to properly place warning signs in the wet areas of the floor;

f) Failure to train its employees, including but not limited to Defendant, JOHN DOE,
on maintaining the floors at issue in a reasonably safe condition; and

g) Any other acts of omission and/or commission which may discovered prior to trial or
as may be brought out by the evidence at the trial of this case,

8.

The accident complained of herein occurred due to the fault and negligence of Defendant,
JOHN DOE, which negligence was the result of the following acts of omission and/or commission,
to-wit:

a) Failure to maintain the floor in a reasonably safe condition;

b) Allowing a slippery substance to come into contact with and remain on the floor when

Defendant, JOHN DOE, knew, or in the exercise of unreasonable care should have

known, that the substance created an unreasonable risk of harm to customers;

c) Failure to warn of the danger presented by the presence of the slippery substance on
the floor; ,

d) Failure to make a reasonable inspection of the premises when he knew or in the
exercise of ordinary care should have known that said inspection was necessary to
prevent injury to the Petitioner and others lawfully on said premises;

e) Failure to properly place warning signs in the wet areas of the floor; and

f) Any other acts of omission and/or commission which may discovered prior to trial or
as. may be brought out by the evidence at the trial of this case.

9,

Upon information and belief, Defendant, BROOKSHIRE GROCERY COMPANY D/B/A
SUPER 1 FOODS, as owner of the premises is strictly liable to Petitioner for the condition in the
premises described herein.

10.
| As a result of said accident, EULALIA MCCOY, sustained severe and disabling injuries,
including but not limited to injury to the bones, muscles, tendons, ligaments and soft tissue.
11.

Petitioner, EULALIA MCCOY, itemizes her damages as follows:

a) Past, present and future medical expenses;

b) Past, present and future mental anguish and distress;

c) Past, present and future physical pain and suffering;

d) Permanent physical impairment; and

 
Case 6:20-cv-01520-RRS-PJH Document 1-3 Filed 12/01/20 Page 5 of 6 PagelID#: 14

e) Loss of enjoyment of life.

12,

Upon information and belief, Petitioners allege that at all times pertinent hereto, Defendant,
JOHN DOE, was in the course and scope of his employment with Defendant, BROOKSHIRE
GROCERY COMPANY D/B/A SUPER 1 FOODS.

13.

That Defendant, BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS, as
the employer of Defendant, JOHN DOE, is answerable for the damages sustained by Petitioner and
occasioned by Defendant, JOHN DOE, while in the exercise of the functions in which he was
employed.

14,

Petitioners, EULALIA MCCOY and WENDAL HINES, as mother, father and natural
tutors of their minor children, ALAYSIA MCCOY AND RAJAN MCCOY, alleges that as a result
of the accident caused by the fault, breach of duties and negligence of the Defendant, the minor
children, ALAYSIA MCCOY AND RAJAN MCCOY, have suffered damages, including the loss
of consortium, including, but not limited to, loss of love, society, support and companionship.

WHEREFORE, Petitioners, EULALIA MCCOY, INDIVIDUALLY; WENDAL HINES
AND EULALIA MCCOY, ON BEHALF OF THEIR MINOR CHILDREN, ALAYSIA
MCCOY AND RAJAN MCCOY, pray:

DH That Defendants, THE TRAVELERS INDEMNITY COMPANY OF

CONNECTICUT, BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1
FOODS and JOHN DOE, be served with a copy of this petition and be duly cited
to appear and answer the same within the delays allowed by law;

ID That after due proceedings be had, that there be judgment herein in favor of

Petitioners, EULALIA MCCOY, INDIVIDUALLY; WENDAL HINES AND
EULALIA MCCOY, ON BEHALF OF THEIR MINOR CHILDREN,
ALAYSIA MCCOY AND RAJAN MCCOY, and against the Defendants, THE
TRAVELERS INDEMNITY COMPANY OF CONNECTICUT,
BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS and JOHN

DOE, jointly, severally and in solido, for such damages as are reasonable in the

 
Case 6:20-cv-01520-RRS-PJH> Document 1-3 Filed 12/01/20 Page 6 of 6 PagelID#: 15

premises, together with legal interest thereon from date of judicial demand until paid

and for all costs of these proceedings; and

10) ‘For all other general and equitable relief as the nature of the case may allow,

Respectfully submitted,

MARK G, ARTALL (#21227)

109 SOUTH COLLEGE ROAD - 70503
P.O. BOX 53942

LAFAYETTE, LOUISIANA 70505
(337) 233-1777 - Telephone

(337) 232-1008 - Facsimile

Counsel for Plaintiffs

PLEASE SERVE:

THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
Through its agent for service of process

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS
Through its agent for service of process

CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816

JOHN DOE

Address Unknown
A FACSIMILE OF THIS PLEADING
WAS RECEIVED AND FILED ON

AUG 2.0 2020
CLERK'S OFFICE, FRANKLIN, LA RECEIVED AND FILED
AUG 24 2020 AUG 24 2020
Atrue copy of the original :

~e7 en (e222 y. Clerk of rt
\OyyClerk of Court \J
